Case: 19-11009-BAH Doc #: 32 Filed: 12/23/19 Desc: Main Document              Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

            IN RE: Shannon Mollohan,                          Case #19-11009-BAH
                            Debtor.                           Chapter 13

           ORDER CONFIRMING DEBTOR’S AMENDED CHAPTER 13 PLAN
                         DATED OCTOBER 29, 2019
                                 AND
              ORDER SETTING DEADLINES FOR CERTAIN ACTIONS

     After notice and due consideration regarding the confirmation of the debtor’s
     Amended Chapter 13 Plan, the Court finds that the Amended Plan complies with
     all provisions of the United States Bankruptcy Code and that it is in the best
     interests of all creditors, the Debtors and the estate.

             It is hereby ORDERED that the debtor’s Amended Chapter 13 Plan dated
     October 29, 2019 is confirmed as filed or as modified at the plan confirmation
     hearing, subject to (i) resolution of actions to determine the avoidability, priority,
     or extent of liens, (ii) resolution of all disputes over the amount and allowance of
     claims entitled to priority, (iii) resolution of actions to determine the allowed
     amount of secured claims, and (iv) resolution of all objections to claims. Terms
     of the debtor’s Amended Plan not expressly modified by this order are
     incorporated in this order and made a part hereof by reference.

     I. The Court retains jurisdiction to make such other and further orders as
     may be necessary or appropriate to effectuate the plan and this order.

        A. The debtor shall make payments in the amount of $405.00 per month for
        36 months, commencing August 21, 2019. The total of all Plan payments will
        be $31,140.00. In addition, any annual tax refunds received in excess of
        $1,200.00 shall be remitted to the Chapter 13 Trustee as additional Plan
        payments.

        B. The Amended Plan is confirmed on an interim basis, and in due course an
        Objection to Certain Claims and Motion for Authorization to Pay Certain
        Claims will be filed which will authorize payments to creditors. The amount
        available for allowed unsecured claimants will be determined following notice
        and hearing after the bar date for filing claims has passed.
Case: 19-11009-BAH Doc #: 32 Filed: 12/23/19 Desc: Main Document            Page 2 of 3


        C. The priority, secured, and administrative claims as of the date of
           this Order are as follows:
           1. Attorney Randall Clark (priority attorney fee claim;
                  subject to approval of the Court)                   2,700.00
           2. Internal Revenue Service (priority tax claim; per Proof
                 of Claim)                                            4,002.00
           3. Kristina Mollohan (priority domestic support obligation
                 claim; see Special Provisions below)
           4. Home Point Financial Corporation (secured residential
                 first mortgage arrearage claim; per Proof of Claim)  6,398.00
           5. Chapter 13 Trustee fees and expenses                    1,458.00

        D. Secured claims with regularly scheduled payments to be made
           directly by the debtor:

           Home Point Financial; residential first mortgage re:

                                         124 Poco Drive
                                         Tamworth, New Hampshire

           Ally Financial; vehicle loan re:

                                         2017 Hyundai Tucson Sport

     ll. Special Provisions:

        1. The debtor is current with his Domestic Support Obligation with Kristina
           Mollohan, and he will continue to pay same directly, outside the Plan.

     Ill. It is FURTHER ORDERED as follows:

        A. If the Amended Plan contemplates litigation or the sale of assets as a
        source of funding, the debtor shall file application(s) to employ the necessary
        professionals within 30 days of the date of this order.

        B. As soon as practicable after the claims bar date, but no later than 90 days
        thereafter, the Trustee shall file an Objection to Certain Claims and Motion for
        Authorization to Pay Certain Claims and, if warranted, a Motion to Avoid
        Judicial Liens. Upon entry of an Order on such motion(s), the Plan shall be
        deemed amended to conform to the Order. Failure to file a motion seeking
        avoidance of judicial liens within the time provided by this paragraph does not
        bar such a motion at a later time.

        C. Except as otherwise addressed in the Objection to Certain Claims and
        Motion for Authorization to Pay Certain Claims, all objections to claims, all
        actions to determine the avoidability, priority or extent of liens, all actions
        concerning the allowance or amount of claims entitled to priority under Sec.
        507, and all actions to determine value of collateral pursuant to Sec. 506,
        shall be filed no later than 30 days after the Objection to Certain Claims and
        Motion for Authorization to Pay Certain Claims is filed.
Case: 19-11009-BAH Doc #: 32 Filed: 12/23/19 Desc: Main Document       Page 3 of 3



           ORDER:

               After due consideration, the debtor’s Amended Plan dated October 29,
     2019 is hereby confirmed.

                                                 /s/ Bruce A. Harwood
              December 23, 2019
     Date: _________________________           _________________________
                                               Bruce A. Harwood
                                               Chief Bankruptcy Judge
